Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 18, 2014

The Court of Appeals hereby passes the following order:

A14A2227. JON-CHRISTOPHER SOWELLS v. THE STATE

      The appeal in this case was docketed on August 8, 2014. Appellants’ brief and
enumeration of errors were due on August 28, 2014. On August 27, 2014, this Court
granted Appellant an extension until September 29, 2014 to file his brief and
enumeration of error. As of the date of this Order, Appellant has not filed his brief
and enumeration of errors, nor has he requested another extension or otherwise
communicated with the Court. Accordingly, this appeal is hereby dismissed as
abandoned. See Court of Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456
SE2d 271) (1995).


      Appellee’s Motion To Dismiss Appeal is hereby dismissed as moot.


      To Jon-Christopher Sowells: Your appeal has been DISMISSED because your
brief and enumeration of errors were not filed when due. If you have decided you do
not want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL – but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 Ga. 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     12/18/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.